Citation Nr: 0524051	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Mark C. Kujawski, Esq.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for a neck injury.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's neck disability was not present in service 
or manifested within one year of the veteran's discharge from 
service, nor is the neck disability etiologically related to 
service.


CONCLUSION OF LAW

The neck disability was not incurred in or aggravated by 
service, and the incurrence or aggravation of the neck 
disability during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in March 2002, after the enactment of the VCAA.  

An RO letter dated in October 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the October 2003 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was related to service.  This letter informed the 
veteran of what evidence was necessary to substantiate claims 
for service connection.  The letter also suggested that he 
submit any evidence in his possession.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the January 2004 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran's service medical records reveal that in May 
1966, he sought treatment because of an automobile accident.  
There were no findings related to the neck and the physical 
examination was negative.  In September 1967, the veteran 
tripped and twisted his right ankle.  He did not complain of 
pain to the neck or back.  Further, the veteran's separation 
examination, dated in February 1968, reveals that his spine 
and neck were normal.

The veteran's June 1984 to August 1984 VA outpatient medical 
records do not show treatment for his cervical or lumbar 
spine.

The veteran's August 1984 VA examination report notes that he 
had no head trauma.

In August 1994, the veteran underwent a VA examination.  He 
reported working until May 1988 when he had a work-related 
injury and herniated two discs.  He stopped working and had 
not worked since then.  His current complaint was pain in the 
lower back, down his right leg, and poor sleeping habits.  
The diagnosis was history of herniated discs.

A September 1999 private medical record from N.E., M.D. 
reveals that the veteran reported having cervical spine 
symptoms for approximately 20 to 30 years.  Symptoms 
consisted of stiffness in the neck and intermittent numbness 
in the hands.  There was an accompanying radiation in a 
radicular pattern to the above in both of the upper 
extremities.

An October 1999 private medical record from I.H., M.D. shows 
the veteran reporting that his neck pain began approximately 
two years ago.  The physician noted that magnetic resonance 
imaging (MRI) of the cervical spine revealed a large left 
paramedian dice herniation at C5/6 with associated spinal 
stenosis and moderate cord compression. 

An October 1999 VA outpatient medical record shows the 
veteran provided a history of pain in the neck radiating to 
his shoulders and arm that he had for 30 years.

In a July 2001 statement, the veteran stated that he suffered 
a neck injury in May 1966 when he was involved in an 
automobile accident.  He also stated that he injured his neck 
in September 1967 when he tripped on a refueling hose and 
landed on his back.

VA outpatient medical records dated March 2001 to September 
2001 show that the veteran was diagnosed with degenerative 
joint disease of the cervical and lumbosacral spine with C-6 
radiculopathy.

In March 2002, the veteran submitted a letter from his 
private physician, J.C., D.O., which stated that the veteran 
had been a patient of his since August 1999 and the veteran 
had inoperable cervical and lumber disc herniations.  The 
only history of trauma in these areas of question occurred 
during active duty in the Navy.  In two separate incidents 
while on active duty, the veteran was in a motor vehicle 
accident and twisted his ankle and fell causing a head and 
neck injury.  He also stated that the veteran had a history 
of neck, shoulder and hand problems since 1966.  J.C., D.O. 
opined that the veteran's current cervical condition was most 
likely caused by these two incidents in service.

A February 2002 VA outpatient medical record shows that the 
veteran was diagnosed with degenerative joint disease of the 
cervical and lumbosacral spine with C-6 radiculopathy.  It is 
noted that the pain and numbness started after the motor 
vehicle accident and fall in the service and had become worse 
since then.  The physician noted that the pain was probably 
related to the motor vehicle accident and fall in service.

In June 2002, the veteran underwent a VA examination wherein 
he reported being unemployed since 1988 after a work-related 
back injury.  The veteran stated that his neck pain began in 
1967 when he twisted his right ankle.  He stated he fell 
backward and struck his head on the deck.  The VA examiner 
noted that he reviewed the service medical records and noted 
a September 1967 report regarding a right ankle sprain.  No 
notes relating to a neck injury were included in the service 
medical records or the veteran's case file.  The examiner 
noted that the veteran reported an injury to his neck in 1966 
while involved in a motor vehicle accident.  The examiner 
also noted that the May 1966 medical record indicated a motor 
vehicle accident with no findings.  The veteran reported 
experiencing neck pain, morning stiffness and progressive 
worsening of this neck pain since the motor vehicle accident 
in 1966.  The veteran stated that in 1968, he had onset of 
numbness of both hands.  He was treated by a neurologist and 
given braces.  In 1977, he described stretching while a car 
salesman.  Upon examination and review of X-rays, the 
diagnosis was chronic pain syndrome of the cervical and 
lumbar spine; mild proliferative changes in the mid to lower 
cervical spine, small central soft disk at C4-5 with right-
sided marginal and uncinate joint hypertrophy, narrowing of 
the neuralforamen and large posterior marginal osteophyte at 
C5-6 with thecal sac and mild cord compression bilaterally; 
per electromyelographic report, acute denervation in the 
right C-6 nerve root, findings consistent with bilateral 
median neuropathy consistent with the diagnosis of carpal 
tunnel syndrome; and degenerative changes of the lumbar 
spine, L-3, L-4, L-5 with sacralization of L-5.  The VA 
examiner consulted with P.A., M.D., Chief of Orthopedics, and 
they opined that it was less likely than not that the 
veteran's claimed neck pain was related to his service.  The 
rationale for this opinion was that the service medical 
record dated May 1966 that mentioned the veteran's motor 
vehicle accident identified no findings upon examination.  In 
addition the veteran had a history of a work-related back 
injury in 1988.  The examiner stated that if treatment 
records relating to the claimed neck injuries either as a 
result of the veteran falling backwards and banging his head 
on the deck at the time of his right ankle sprain or those 
relating to the stated May 1966 motor vehicle accident could 
be found, they would reconsider this opinion.

In the veteran's February 2004 substantive appeal, his 
representative argued that the veteran's private physician 
opined that the veteran's neck disability was related to 
service, the February 2002 VA outpatient medical record 
stated that the injuries to the veteran's cervical spine were 
probably related to the motor vehicle accident, and that the 
RO's reference to and consideration of the veteran's 1988 
injury to the lumbar spine was irrelevant to the current 
claim.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board finds that service connection for a neck disability 
is not warranted.  In this regard, the veteran alleges that 
he injured his neck in service when he twisted his ankle and 
fell on his head.  In addition, he argues that he injured his 
neck in an automobile accident while in service.  The 
veteran's service medical records, as reported above, do not 
support his contentions.  Although the February 2002 VA 
outpatient medical record states that the veteran's pain is 
probably related to his motor vehicle accident and fall in 
the service and a private physician, J.C., D.O., opined that 
the veteran's cervical condition was most likely caused by 
the two incidents in service, these opinions were based on 
the veteran's verbal report and the examining physicians did 
not indicate that they reviewed the veteran's service medical 
records.  The Court has held that a post service reference to 
injuries sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1992).  In addition, the 
physicians did not take into consideration the veteran's 1988 
work-related back injury.  As such, J.C., D.O. stated in his 
March 2002 letter that the veteran's in-service accidents 
were the only history of trauma in the veteran's cervical and 
lumbar spine.  However, by the veteran's own statements, as 
found in the June 2002 VA examination report, he injured his 
back in a work-related injury in 1988 and has been unable to 
work since that time.  Further, the June 2002 VA examiner, 
after reviewing the veteran's service medical records and 
after consulting with the Chief of Orthopedics, opined that 
the veteran's cervical spine disability is not a result of 
his in-service automobile accident and ankle injury because 
the service medical records show no treatment for a neck 
injury and the May 1966 medical record related to the 
automobile accident shows no findings after physical 
examination.  Therefore, there is no medical evidence of 
record to show that the veteran injured his neck in service.  
Further, the first diagnosis of a cervical spine disability 
is found in a 1988 medical record, which is 20 years after 
the veteran's discharge and not within a year of his 
discharge.

In summary, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt doctrine is inapplicable.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a neck disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


